198 Mich. App. 723 (1993)
499 N.W.2d 458
PEOPLE
v.
BRUCE BERRY
Docket No. 140804.
Michigan Court of Appeals.
Submitted November 20, 1992, at Lansing.
Decided March 16, 1993, at 9:10 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, John B. Huss, Prosecuting Attorney, and Charles D. Hackney, Assistant Attorney General, for the people.
Farmer Law Office (by Michael Vogler), for the defendant on appeal.
Before: R.J. DANHOF, P.J., and J.H. GILLIS and W.R. BEASLEY,[*] JJ.
*724 PER CURIAM.
Defendant pleaded guilty of being a prisoner in possession of marijuana, MCL 800.281(4); MSA 28.1621(4), and was sentenced to one to five years' imprisonment. He now appeals as of right. We affirm.
The issue presented in this case is whether the Michigan Sentencing Guidelines apply to the offense of prisoner in possession of marijuana. Although the general statute under which defendant was convicted (MCL 800.281; MSA 28.1621) appears twice in the drug-crime list of the second edition of the guidelines, where there is an ambiguity about whether a particular offense is covered by the guidelines, the principles of statutory construction are applied to resolve the ambiguity in accord with the drafters' intent. People v Douglas (On Remand), 191 Mich. App. 660, 662-663; 478 NW2d 737 (1991). One such principle, known as the doctrine of ejusdem generis, provides that where specific words follow general ones, application of the general words is constrained to those things that are similar to the specific words. Id. at 663-664.
Following each reference to MCL 800.281; MSA 28.1621 in the guidelines, the drafters' notations state: "Furnishing controlled substances to prisoners." Under the doctrine of ejusdem generis, the specific reference to furnishing controlled substances to prisoners restricts the application of the guidelines to that situation and excludes its application to the situation where, as here, the prisoner possesses the controlled substance. Hence, we conclude that the Michigan Sentencing Guidelines do not apply to subsection 4 of MCL 800.281; MSA 28.1621. This conclusion is bolstered by the drafters' description of other offenses in the drug-crime list. See Douglas, supra at 664. That is, when the *725 guidelines were intended to apply to more than one offense within a specific statute, the drafters explicitly stated so. See, e.g., Michigan Sentencing Guidelines Manual (2d ed), p 14 (the description of MCL 333.7402[2][b]; MSA 14.15[7402][2][b] encompasses the creation, delivery, and possession with intent to deliver a counterfeit controlled substance).
Because the sentencing guidelines do not apply to the instant offense, the trial court did not err in failing to score a sentencing information report or in not referring to the guidelines when imposing sentence.
Affirmed.
NOTES
[*]  Former Court of Appeals judges, sitting on the Court of Appeals by assignment pursuant to Administrative Order Nos. 1991-9 and 1992-6.